PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LunaTech, LLC
Application No. 16/265,774
Filed: 1 Feb 2019
For: NATURAL-BASED LIQUID COMPOSITION AND ELECTRONIC VAPORIZING DEVICES FOR USING SUCH COMPOSITION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(e), filed May 19, 2022, which is being treated as a petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) to accept an unintentionally delayed claim under 35 U.S.C. §§ 119(e) and 120 for the benefit of priority to prior-filed provisional and nonprovisional applications set forth in the contemporaneously filed Application Data Sheet (ADS). This is also a decision on the petition under 37 CFR 1.182, filed                May 24, 2022, seeking expedited consideration of the petition under 37 CFR 1.78. 

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) is DISMISSED.

Petition under 37 CFR 1.182

With the instant petition, Applicant has paid the $210 petition fee and requested expedited consideration of the contemporaneously filed petition under 37 CFR 1.78. In view thereof, the petition under 37 CFR 1.182 is granted.

Petition under 37 CFR 1.78(c) and 37 CFR 1.78(e)

A petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


	(1) 	the reference required by 35 U.S.C. §§ 119(e) and 120 and 37 CFR §§ 	1.78(a)(3) and 1.78(d)(2) of the prior-filed applications, unless previously 	submitted;
	(2) 	the petition fee set forth in § 1.17(m); and
	(3)  	a statement that the entire delay between the date the claim was due 	under 37 CFR 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was 


	unintentional.  The Director may require additional information where there 	is a question whether the delay was unintentional.


The instant petition does not meet requirements (1) and (3) above.  

As to requirement (1), Applicant has submitted an Application Data Sheet (ADS) containing a reference to prior-filed nonprovisional application No. 15/493,804.  The specific reference to application No. 15/493,804 is improper because there is no copendency with that application.  When a later-filed application is claiming the benefit of a prior-filed nonprovisional application under 35 U.S.C. 120, 121, 365(c), or 386(c), the later-filed application must be copending with the prior application or with an intermediate nonprovisional application similarly entitled to the benefit of the filing date of the prior application. Copendency is defined in the clause which requires that the later-filed application must be filed before: (A) the patenting of the prior application; (B) the abandonment of the prior application; or (C) the termination of proceedings in the prior application. If the prior application issues as a patent, it is sufficient for the later-filed application to be copending with it if the later-filed application is filed on the same date, or before the date that the patent issues on the prior application. 
In this instance, this application, the later-filed application, No. 16/265,774, was filed on      February 1, 2019.  This application was not filed before the abandonment of prior application No. 15/493,804.  Application No. 15/493,804 became abandoned by operation of law on     January 10, 2019, for failure to timely reply to a non-final Office action mailed on              October 9, 2018.  Since the applications are not copending, the benefit claim to application No. 15/493,804 is improper.  Accordingly, Applicant must revive application No. 15/493,804 for purposes of copendency with the instant application.
If reconsideration of this decision is desired, a renewed petition under 37 CFR 1.78(e) and a petition to revive application No. 15/493,804 for purposes of copendency with the instant application, is required.  No further petition fee under 37 CFR 1.78(e) is due on renewed petition. 

With respect to item (3), Applicant has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:
 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

The application is being forwarded to the Office of Data Management to await Applicant’s submission of the issue fee, in response to the Notice of Allowance mailed May 25, 2022.

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207. 

/DOUGLAS I WOOD/Attorney Advisor, OPET